Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed after the mailing date of the office action on 04/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The applicant's arguments/remarks, see pages 6 - 7, filed 06/09/2021, with respect to 35 U.S.C 103 rejection of independent Claims 1 and 15 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Armstrong reference will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks, regarding Armstrong reference, with respect to independent Claims 1 and 15, see 2nd ¶ of page 7, stating that the “Furthermore, there is no reason to include a list of MSISDNs and a list of IMSIs in the co-user list of Armstrong…”, the examiner respectfully disagree. In fact, Armstrong explicitly discloses that a phone number of a user may be listed in the user profile information associated with the co-user included in the co-user list (¶ 0054). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 11, 12, 14, 15, 16, 17, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PAT 10963890), hereinafter "Kim", in views of Armstrong et al. (US PG PUB 20070162432), hereinafter "Armstrong", further in views of McEachern et al. (US PG PUB 20130080538), hereinafter “McEachern”.
Regarding Claim 1, Kim discloses:
A method performed by a network device (i.e. method performed by access point 115 [i.e. a network device]) (115 – Fig. 1 and Column 7 Line # 14 - 37),
the method comprising:
the network device receiving a message to be published for a subscription of social network service (i.e. the access point 115 [i.e. the network device] may receive, from a subscriber of mobile device 110-9, one or more messages, e.g. restaurant review, to be posted [i.e. published] so that the one or more messages may be viewed by subscribers [i.e. for a subscription] of the social network [i.e. social network service]) (110, 111 and 115 – Fig. 1, Column 18 Line # 46 – 53 and Column 19 Line # 38 - 52); and
wherein the network device is a device via which a terminal device can access a wireless communication network (i.e. the access point 115 [i.e. the network device] 
However, Kim does not explicitly disclose:
wherein the message comprises change information of the subscription; the network device retrieving one or more subscribers following the subscription according to prestored subscription relationship information; and the network device providing the message to the one or more subscribers following the subscription such that one or more actions associated with the change information of the subscription is/are applied on the subscribers.
On the other hand, in the same field of endeavor, Armstrong teaches:
a method of operating a network device (i.e. a method for operating a host 1130 [i.e. network device]) (1130 – Fig. 11 and ¶ 0099), comprising: 
the network device receiving a message to be published for a subscription of social network service (i.e. the host 1130 may receive indications of recent content publication activity [i.e. message] by a particular user, e.g. GossipyGail, wherein the indication of recent content publication activity is notified/published to other co-users, e.g. MMcNeil2, of social network who subscribed to the particular user [i.e. for a subscription of social network service]) (Fig. 2, 1540 – Fig. 15, ¶ 0056 - 0057 and ¶ 0114 - 115), 
wherein the message comprises change information of the subscription (i.e. indications of recent content publication activity [i.e. the message] may include profile update information [i.e. change information] of the particular user to whom the other co-user MMcNeil2 subscribes to [i.e. the subscription]) (¶ 0111 - 0112); 

the network device providing the message to the one or more subscribers following the subscription such that one or more actions associated with the change information of the subscription is/are applied on the subscribers (i.e. the host 1130 may provide the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more subscribers following the subscription] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail; As the result, a star recent content publication activity icon 1520 [i.e. one or more actions] associated with profile update information [i.e. the change information] of the user GossipyGail is displayed/applied on the client of the user MMcNeil2 [i.e. the subscribers]) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).

However, the combination of Kim and Armstrong does not explicitly disclose:
the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs), and the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service.
On the other hand, in the same field of endeavor, McEachern teaches:
the network device retrieving one or more subscribers following the subscription according to prestored subscription relationship information (i.e. OSP node 110 [i.e. the network device], which is a node distinct from UE, may access/retrieve, from database 208, social interaction association information [i.e. prestored subscription relationship information] between a first user and a second user, wherein the social interaction association information includes indication of the following of the status information of 
the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs) (i.e. social interaction association information, e.g. Twitter follower association [i.e. prestored subscription relationship information] between a first user and a second user, may be queried from the database 208 using user identifiers as keys, wherein the user identifiers are mobile subscriber ISDN number ( MSISDN), or an IMSI; Note that, in order to query the association information [i.e. the prestored subscription relationship information], using the user identifiers, e.g. MSISDN or IMSI, as keys, the association information [i.e. the prestored subscription relationship information] must include the user identifier, e.g. MSISDNs or IMSIs) (¶ 0067 - 0068), and 
the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service (i.e. user identifiers for a first user and a second user [i.e. subscribers following the subscription of the social network service] are mobile subscriber ISDN numbers ( MSISDN), or an IMSI) (¶ 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for wherein the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs), and the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service as taught by 


Regarding Claim 3, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein the method further comprises: publishing the message to one or more terminal devices in a social network (i.e. the host 1130 may publish the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more terminal devices in a social network] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 5, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein the method further comprises: finding one or more rules associated with the subscription (i.e. the system may identify user provided preference information [i.e. one or more rules] associated with the subscription; For example, the preference information may include that the user desires to view no more than a threshold number, e.g. 100 of items in the co-user information ticker 720 during a particular time period, e.g. 
applying one or more actions associated with the one or more rules on the subscription (i.e. the system may adjust [i.e. applying one or more actions] the amount of information [i.e. the subscription] provided by the user based on preference information [i.e. one or more rules]) (¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 6, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein the method further comprises: updating one or more subscription relationship according to the applied actions associated with the rules (i.e. the particular user may indicate/update that the user desires to view only information associated with particular co-users or particular content [i.e. updating one or more subscription relationship] in the co-user information ticker 720 [i.e. the applied action] associated with user preference information [i.e. the rules]) (¶0075 and 0112).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 11, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein one or more rules are used to perform the step of providing the message (i.e. the system may identify user provided preference information [i.e. one or more rules]; For example, the preference information may include that the user desires to view no more than a threshold number, e.g. 100 of items in the co-user information ticker 720 during a particular time period, e.g. 24 hours [i.e. one or more rules], and the system may 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 12, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein the message is recorded by one or more other subscriptions which the subscription follows, and/or, the message is recorded by one or more other subscriptions which pushes the message to the subscription (i.e. co-users may subscribe/follow to each other; In other words, content publication activity of a first user may be recorded by a second user who subscribes/follows to the first user; On the other hand, the first user may also subscribe/follow to the second user, and the first user may also record the content publication activity of the second user [i.e. the message is recorded by one or more other subscriptions which the subscription follows]) (Fig. 15 and ¶ 0133 - 0134).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 14, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:

and said one or more rules identify one or more of the following: an effective time span, a subscription filter, a relation filter, a message filter, or one or more actions to take (i.e. user preference information may indicate a threshold number of items in the co-user information ticker 720 during a particular time period [i.e. message filter]) (¶ 0075).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Regarding Claim 15, Kim discloses:
A method of operating a terminal device (i.e. method performed by mobile device 110 [i.e. a terminal device]) (110 – Fig. 1 and Column 7 Line # 14 - 37),
comprising:
sending toward a network device a message to be published for a subscription of social network service (i.e. a subscriber of mobile device 110-9 [i.e. the terminal device] may send toward access point 115 [i.e. network device] one or more messages, e.g. restaurant review, to be posted [i.e. published] so that the access point 115 may distribute the one or more messages to subscribers of the social network [i.e. for a subscription of social network service]) (110, 111 and 115 – Fig. 1, Column 18 Line # 46 – 53 and Column 19 Line # 38 - 52); and

However, Kim does not explicitly disclose:
wherein the message comprises change information of the subscription; wherein, a subscriber following the subscription is fed by the message and one or more actions associated with the change information of the subscription is applied on the subscriber, the network device is configured to obtain prestored subscription relationship information.
On the other hand, in the same field of endeavor, Armstrong teaches:
a method of operating a terminal device (i.e. a method for operating a content source 1140 [i.e. network device]) (1140 – Fig. 11 and ¶ 0099), comprising: 
sending a message to be published for a subscription of social network service (i.e. content source 1140 may provide/send, to the host 1130, indications of recent content publication activity [i.e. message] by a particular user, e.g. GossipyGail, wherein the indication of recent content publication activity is notified/published to other co-users, e.g. MMcNeil2, of social network who subscribed to the particular user [i.e. for a subscription of social network service]) (1110 & 1140 - Fig. 11, 1540 – Fig. 15, ¶ 0056 – 0057, ¶ 0099 and ¶ 0114 - 115),
wherein the message comprises change information of the subscription (i.e. indications of recent content publication activity [i.e. the message] may include profile update information [i.e. change information] of the particular user to whom the other co-user MMcNeil2 subscribes to [i.e. the subscription]) (¶ 0111 - 0112); 

the network device is configured to obtain prestored subscription relationship information (i.e. the host 1130 may retrieve/obtain one or more clients, e.g. client of MMcNeil2 [i.e. one or more subscribers following the subscription], that are currently displaying a co-user list [i.e. prestored subscription relationship information] that includes the second user identity, e.g. GossipyGail. For example, the client 1110 is currently displaying a co-user list owned by user MMcNeil2 that includes the screen name GossipyGail; the co-user list describes the user MMcNeil2’s relationship with other users, e.g. GossipyGail, to whom the user MMcNeil2 subscribes to [i.e. the co-user list is prestored subscription relationship information]; note that the user may add, delete and/or update the co-user list [i.e. the co-user list is prestored]) (Fig. 15, ¶ 0114 and ¶ 0143).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim to include the 
However, the combination of Kim and Armstrong does not explicitly disclose:
the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs), and the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service.
On the other hand, in the same field of endeavor, McEachern teaches:
the network device is configured to obtain prestored subscription relationship information (i.e. OSP node 110 [i.e. the network device], which is a node distinct from UE, may access/retrieve, from database 208, social interaction association information [i.e. prestored subscription relationship information] between a first user and a second user, wherein the social interaction association information includes indication of the following of the status information of second user by the first user [i.e. one or more subscribers following the subscription] ) (Fig. 2, ¶ 0033, ¶ 0066 - 0068); and
the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs) (i.e. social interaction association information, e.g. Twitter 
the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service (i.e. user identifiers for a first user and a second user [i.e. subscribers following the subscription of the social network service] are mobile subscriber ISDN numbers ( MSISDN), or an IMSI) (¶ 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim and Armstrong to include the feature for wherein the prestored subscription relationship information includes a list of Mobile Station International Subscriber Director Numbers (MSISDNs) or a list of international mobile subscriber identity (IMSIs), and the MSISDNs or the IMSIs identify subscribers following the subscription of the social network service as taught by McEachern so that the prestored subscription relationship information may be queried based on MSISDNs and/or IMSIs associated with the subscribers (¶ 0067 - 0068).



Regarding Claim 16, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Regarding Claim 17, Kim, Armstrong and McEachern disclose, in particular Armstrong teaches:
wherein the message is published to one or more terminal devices in a social network (i.e. the host 1130 may publish the recent content publication activity information [i.e. the message] associated with the second user identity, e.g. GossipyGail, to the client 1110 of MMcNeil2 [i.e. one or more terminal devices in a social network] who has indicated a preference to view the recent content publication activity information for co-user GossipyGail) (1520 & 1540 – Fig. 15, ¶ 0114 – 0116 and ¶ 0131 - 0133).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


A terminal device, the terminal device comprising: a processors and a memory, memory containing instructions executable by the processor memory containing instructions executable by the processor the method of claim 15 (i.e. a host / content source 1140 [i.e. network device]) (1130 & 1140 – Fig. 11 and ¶ 0099).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


Regarding Claim 24, Kim, Armstrong and McEachern disclose, in particular Kim teaches:
wherein the network device is a base station (i.e. access point 115 [i.e. the network device] may be a base station) (Column 13 Line # 20 - 27).


Regarding Claim 25, Kim, Armstrong and McEachern disclose, in particular Kim teaches:
wherein the network device is a base station (i.e. access point 115 [i.e. the network device] may be a base station) (Column 13 Line # 20 - 27).


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong in further views of McEachern as applied to claim 1 above, and further in view of Ratiu et al. (US PG PUB 20170118304), hereinafter "Ratiu".

In addition, Armstrong discloses:
retrieving a message for an automatic subscription of social network service (i.e. the host 1130 may retrieve indications of recent content publication activity [i.e. the message] by a particular user, e.g. GossipyGail, wherein the indication of recent content publication activity is automatically notified/published to other co-users, e.g. MMcNeil2, of social network who subscribed to the particular user [i.e. an automatic subscription of social network service]; Note that the recent content publication activity [i.e. the message] automatically appeared [i.e. an automatic subscription] on the client of the other co-users MMcNeil2) (Fig. 2, 1540 – Fig. 15, ¶ 0056 - 0057 and ¶ 0114 - 115);
retrieving one or more subscribers following the automatic subscription according to the prestored subscription relationship information (i.e. the host 1130 may identify/retrieve one or more clients, e.g. client of MMcNeil2 [i.e. one or more subscribers following the subscription], that are currently displaying a co-user list [i.e. prestored subscription relationship information] that includes the second user identity, e.g. GossipyGail. For example, the client 1110 is currently displaying a co-user list owned by user MMcNeil2 that includes the screen name GossipyGail; the co-user list describes the user MMcNeil2’s relationship with other users, e.g. GossipyGail, to whom the user MMcNeil2 subscribes to [i.e. the co-user list is prestored subscription relationship information]; note that the user may add, delete and/or update the co-user list [i.e. the co-user list is prestored]) (Fig. 15, ¶ 0114 and ¶ 0143); and 

However, the combination of Kim, Armstrong and McEachern does not explicitly disclose:
scheduling 
On the other hand, in the same field of endeavor, Ratiu teaches:
scheduling a message for an automatic subscription of social network service (i.e. notification-delivery service 340 may schedule notifications 312 [i.e. a message] for delivery based at least in part on determining a threshold criteria of notifications 312, e.g. ranking, subscription level, elapsed time since most recent activity, or CTR threshold, wherein the scheduled notifications are automatically sent to users based on their respective subscriptions) (430 – Fig. 4, ¶ 0008 and ¶ 0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim, Armstrong and McEachern to include the feature for scheduling a message for an automatic subscription 


Regarding Claim 7, Kim, Armstrong, McEachern and Ratiu disclose, in particular Armstrong teaches:
wherein the method further comprises: triggering a provisioning message to a provisioning system (i.e. the host 1130 may be configured to transmit [i.e. triggering] the search results [i.e. a provision message] to the client 1110 [i.e. a provision system] via the network 1120; transmission of the search results [i.e. a provision message] is triggered by query provided by the user) (¶ 0105 - 0106).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong further in views of McEachern as applied to claims 3 and 17 Jimenez et al. (US PG PUB 20140344895), hereinafter "Jimenez".
Regarding Claim 4, Kim, Armstrong and McEachern discloses all the features with respect to Claim 3 as described above.
However, the combination of Kim, Armstrong and McEachern does not explicitly disclose:
receiving a register request from a terminal device; and
joining the terminal device into the social network according to the register request.
On the other hand, in the same field of endeavor, Jimenez teaches:
receiving a register request from a terminal device (i.e. the system may receive a request from the mobile device [i.e. terminal device] to join a social network [i.e. the request is for joining/registering to a social network]) (Abstract and ¶ 0010); and
joining the terminal device into the social network according to the register request (i.e. based on the request to join the social network [i.e. according to the register request], the mobile device [i.e. the terminal device] is joined to the social network) (¶ 0055 – 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim, Armstrong and McEachern to include the feature for receiving a register request from a terminal device; and joining the terminal device into the social network according to the register request as taught by Jimenez so that a terminal device may request to join to a social network based on the location and time (Abstract).


However, the combination of Kim, Armstrong and McEachern does not explicitly disclose:
sending a register request to a network device such that the terminal device is joined into the social network according to the register request.
On the other hand, in the same field of endeavor, Jimenez teaches:
sending a register request to a network device such that the terminal device is joined into the social network according to the register request (i.e. the system may receive a request from the mobile device [i.e. terminal device] to join a social network [i.e. the request is for joining/registering to a social network]; based on the request to join the social network [i.e. according to the register request], the mobile device [i.e. the terminal device] is joined to the social network) (¶ 0055 – 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim, Armstrong and McEachern to include the feature for sending a register request to a network device such that the terminal device is joined into the social network according to the register request as taught by Jimenez so that a terminal device may request to join to a social network based on the location and time (Abstract).


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong further in views of McEachern as applied to claim 1 above, and further in view of Hersh et al. (US PG PUB 20120059795), hereinafter "Hersh".
Regarding claim 9, Kim, Armstrong and McEachern discloses all the features with respect to Claim 1 as described above.
However, the combination of Kim, Armstrong and McEachern does not explicitly disclose:
wherein the subscription relationship information is prestored in a subscription relationship database, and the subscription relationship information at least comprises a list of subscribers following the subscription and a list of subscribers being followed by the subscription.
On the other hand, in the same field of endeavor, Hersh teaches:
wherein the subscription relationship information is prestored in a subscription relationship database, and the subscription relationship information at least comprises a list of subscribers following the subscription and a list of subscribers being followed by the subscription (i.e. chatter connector comprising a database system [i.e. a subscription relationship database] may provide capabilities for filtering and searching for: to whom a particular user subscribes to ("people I follow") [i.e. a list of subscribers being followed by the subscription]; who subscribes to that particular user ("people following me") [i.e. a list of subscribers following the subscription]; and who that user does not subscribe to "people I don't follow) (¶ 0163).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim, Armstrong and 


Regarding Claim 10, Kim, Armstrong, McEachern and Hersh disclose, in particular Armstrong teaches:
wherein the subscription relationship information comprises one or more of the following: a community which the subscription belongs to, a service which the subscription has activated, a topic which the subscription cares about (i.e. subscription may be based on the topic related to the user) (¶ 0088 and ¶ 0155).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.





Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in views of Armstrong further in views of McEachern as applied to claim 1 above, and further in view of Subba et al. (US PG PUB 20180241713), hereinafter "Subba".
Regarding Claim 13, Kim, Armstrong and McEachern discloses all the features with respect to Claim 1 as described above.

wherein the message is transmitted by a provisioning system or a terminal device and comprises one or more logging requests; and a provisioning request is transmitted to the provisioning system based on the message.
On the other hand, in the same field of endeavor, Subba teaches:
wherein the message is transmitted by a provisioning system or a terminal device and comprises one or more logging requests (i.e. a post 320 [i.e. the message], e.g. “Does anyone know a good French restaurant in Palo Alto?”, may be transmitted by client device 104 [i.e. terminal device]; the post 320 [i.e. the message] comprises a question [i.e. one or more logging requests] with an intention to log response from the social network users) (Abstract, 320 - Fig. 3A and ¶ 0064); and 
a provisioning request is transmitted to the provisioning system based on the message (i.e. based on the post 320 [i.e. the message], a notification 330 [i.e. a provision request], e.g. "Would you like to help John find a French restaurant in Palo Alto?", may be transmitted to other users of the social network system [i.e. provisioning system]) (330 - Fig. 3C and ¶ 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Kim, Armstrong and McEachern to include the feature for wherein the message is transmitted by a provisioning system or a terminal device and comprises one or more logging requests; and a provisioning request is transmitted to the provisioning system based on the message as taught by Subba so that a response to the user’s message may be provided 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/           Primary Examiner, Art Unit 2451